DETAILED ACTION
Continuation
This application is a continuation application of U.S. Application No. 14/222,380 filed on 21 March 2014, now U.S. Patent 10,733,628 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02(II)(A)(2) and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.

Status
This Office Action is in response to the application filed on 24 June 2020 and preliminary amendment filed 7 October 2020. Claims 1-29 have been canceled, no claims has/have been amended, and claims 29-48 have been added. Therefore, claims 29-48 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2020 was filed after the mailing date of the application on 24 June 2020. The submission is in 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Interpretation
The Examiner notes the claim phrasing at claims 29, 36, and 43 regarding “determine ... that the merchant device is not associated with at least one available promotion”. This terminology and potential associated breadth is not disclosed by Applicant’s specification, but the specification does indicate that upon a request for a promotion from a merchant, and determination that the merchant is not associated with such promotion, the promotion may be requested to be offered by the merchant. Where the wording of the claim ostensibly, or on its face, indicates that the merchant offers no promotions of any form or sort (i.e., “at least one available promotion”) – and apparently anywhere and through any promotion service – the Examiner notes that the light of the specification indicates that the apparent proper claim breadth is more along the lines of whether the merchant offers the requested promotion. This is to say that the claim breadth is not being interpreted as indicating that the merchant must have no past or current other offers, merely that the promotion is generated 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29-33, 35-40, 42-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to an apparatus (claims 29-33 and 35), method (claims 36-4 and 42), and a computer program product comprising a non-transitory computer-readable medium (claims 43-47), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 29 recites an apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to at least: receive, via the processor, a merchant information request associated with a merchant device; determine, via the processor, that the merchant device is not associated with at least device is not associated with the at least one available promotion, determine, via the processor, a promotion request threshold value indicating a required number of promotion requests for generating a promotion associated with the merchant device; receive a plurality of promotion requests from a plurality of consumer devices via the network; in response to receiving the plurality of promotion requests, calculate, via the processor, a promotion request count associated with the plurality of promotion requests; determine, via the processor, whether the promotion request count satisfies the promotion request threshold value; in response to determining that the promotion request count satisfies the promotion request threshold value, generate a promotion offer request indicating a request to generate the promotion; and transmit, via the network, the promotion offer request to the merchant device.
Independent claim 36 is parallel to claim 29, except directed to a computer-implemented method, comprising the same (or very similar) activities with various of the steps indicated above being performed via a/the processor. Independent claim 43 is also parallel to claim 29, but directed to a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to perform the same or similar activities.
The dependent claims (claims 30-35, 37-42, and 44-48) appear to be encompassed by the abstract idea of the independent claims since they merely indicate a user interface to facilitate creation of promotion requests and transmitting 
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of suggesting promotions to a merchant; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping(s) of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using an apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to perform the abstract idea activities, including/using a merchant device (rather than just the merchant), determine and calculate via the processor, transmit, via the network, performing a computer-implemented method, comprising the activities, and/or a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to perform the activities of the abstract idea. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as indicated above, are merely the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore the dependent claims do not add significantly more than the idea.


Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 35-37, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (U.S. Patent No. 9,684,914, hereinafter Porter) in view of Mason (U.S. Patent Application Publication No. 20100287103).

Claim 29. Porter discloses an apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to (see at least, e.g., Porter at column:lines 2:7-18; citation by number only hereinafter) at least:
receive, via the processor, a merchant information request associated with a merchant device (2:45-48, “For instance, a user may utilize an electronic device to access an item offered for consumption on an electronic marketplace. Accessing the item may constitute a triggering event”);
determine, via the processor, that the merchant device is not associated with at least one available promotion (2:48-54, “As a result of a triggering event, the dynamic pricing engine may receive information associated with the item and send an offer request to one or more merchants. In at least one embodiment, information associated with the user may also be sent in the offer request. Each merchant may respond or ignore such an offer request”);
in response to determining that the merchant device is not associated with the at least one available promotion, determine, via the processor, a promotion request threshold value indicating a required number of promotion requests for generating a promotion associated with the merchant device (3:7-11, “a user may first specify a 
receive promotion requests from a plurality of consumer devices via the network (3:7-11);
generate a promotion offer request indicating a request to generate the promotion (3:7-11, “a user may first specify a price for which they wish to pay for the item. Once specified, the price may be included in an offer request to one or more merchants. The merchants may use the specified price when determining an offer price”); and
transmit, via the network, the promotion offer request to the merchant device (3:7-11, “a user may first specify a price for which they wish to pay for the item. Once specified, the price may be included in an offer request to one or more merchants. The merchants may use the specified price when determining an offer price”).
Porter, however, does not appear to explicitly disclose receiving a plurality of promotion requests, in response to receiving the plurality of promotion requests, calculate, via the processor, a promotion request count associated with the plurality of promotion requests; determine, via the processor, whether the promotion request count satisfies the promotion request threshold value; and in response to determining that the promotion request count satisfies the promotion request 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion requests of Porter with the tipping point of Mason in order to receive a plurality of promotion requests, calculate a request count, determine whether the count satisfies a threshold, and if/when it does, generate a promotion offer request to send to the merchant so as to assure the merchant of product demand and a likelihood of transaction completion based on the promotion request(s).
The rationale for combining in this manner is that receiving a plurality of promotion requests, calculate a request count, determine whether the count satisfies a threshold, and if/when it does, generate a promotion offer request to send to the merchant is the use of a known technique to improve a similar device, method, or product in the same way so as to assure the merchant of product demand and a likelihood of transaction completion based on the promotion request(s) as explained above.


generate, via the processor, a user interface configured to facilitate creation of promotion requests (Porter at 3:7-8, “a user may first specify a price” indicates that there is an interface generated and provided so that the user may specify the price, 6:58-7:1, browser application and/or user interface to enable the dynamic pricing engine, 7:38-42, various interfaces provided);
and transmit the user interface to the plurality of consumer devices via the network, each of the plurality of consumer devices being associated with at least one consumer (Porter at 3:7-8, “a user may first specify a price” indicates that there is an interface generated and provided so that the user may specify the price, 6:58-7:1, browser application and/or user interface to enable the dynamic pricing engine, 7:38-42, various interfaces provided). 

Claim 35: Porter in view of Mason discloses the apparatus of claim 29, but does not appear to explicitly disclose wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further, in response to determining that the promotion request count satisfies the promotion request threshold value, provide an alert to a display device of the apparatus or a second apparatus. Where both Porter and Mason indicate sending the promotion request to the merchant (Porter at least at 3:7-11; Mason at 0018-0021, 0023-0024, 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion requests of Porter in view of Mason with the limited number of possibilities in order to send an alert (to a human to pursue approval) so as to personalize and/or convince the merchant approval of promotion creation.
The rationale for combining in this manner is that sending an alert (to a human to pursue approval) is obvious to try since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success in order to personalize and/or convince the merchant approval of promotion creation as explained above.

Claims 36-37 and 42-44 are rejected on the same basis as claims 29-30 and 35 above since Porter discloses a computer-implemented method (Porter at 4:39-41, Fig. 1), comprising the same or similar activity as at claims 29-30 and 35 above.

Claims 31-34, 38-41, 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Mason and in further view of Yerli (U.S. Patent Application Publication No. 20130212619).

Claim 31: Porter in view of Mason discloses the apparatus of claim 30, but does not appear to explicitly disclose wherein, subsequent to receiving the plurality of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion requests of Porter in view of Mason with the queue ordering of Yerli in order to generate a queue ordered based on received time of request such that the earliest requester is assured their desired request.


Claim 32: Porter in view of Mason and in further view of Yerli discloses the apparatus of claim 31, wherein the promotion offer request further comprises an input request for a promotion availability value associated with a number of promotion availability instances to the at least one consumer (Mason at 0024; 0061; as at the combination above and using the rationale as combined above). 

Claim 33: Porter in view of Mason and in further view of Yerli discloses the apparatus of claim 32, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further:
transmit, via the network, the promotion offer request to the merchant device (Porter at 3:7-11, “a user may first specify a price for which they wish to pay for the item. Once specified, the price may be included in an offer request to one or more merchants. The merchants may use the specified price when determining an offer price”);
receive, via the network, promotion input data from the merchant device indicating the promotion availability value in response to the input request (Porter at 3:7-11, “a user may first specify a price for which they wish to pay for the item. Once 
generate, via the processor, the promotion based on the promotion input data (Porter at 2:63-65, “received merchant offers may be combined with a first-party merchant offer to create a set of offers”, 3:10-13, “The merchants may use the specified price when determining an offer price. Offers received from merchants may be scored in the manner described above”). 

Claim 34: Porter in view of Mason and in further view of Yerli discloses the apparatus of claim 33, wherein, subsequent to generating the promotion based on the promotion input data, the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to further:
transmit, via the network, impressions of the promotion to the plurality of consumer devices (Porter at 4:35-36; Mason at 0030, Fig. 5) in the consumer queue based on the queue order (Yerli at 0020, as combined above and using the rationale as at the combination above);
subsequent to transmitting the impressions, facilitate transactions of the promotion to the plurality of consumer devices without exceeding the promotion availability value, each transaction depleting a promotion availability instance to one of the at least one consumer (Porter at 2:24-27, “an ‘electronic marketplace’… to conduct transactions including … financial transactions” and 3:46-49, transactions at checkout; Mason at 0021, “the offer ends when 200 individuals accept the offer to purchase the discounted sandwich”, 0022, “first 25 customers” receive one discount, 
Porter in view of Mason and in further view of Yerli, however, does not appear to explicitly disclose determine whether one or more promotion availability instances remain after facilitating the transactions of the promotion to the plurality of consumer devices; and in response to determining that the one or more promotion availability instances remain, provide the impressions of the promotion to consumer devices associated with consumers other than the at least one consumer. This activity appears to necessarily be encompassed by the transmitting of instances as combined per Mason and Yerli, and/or obvious in light of the combination. When Mason indicates sending promotion impressions, any determination that the maximum number of impressions is not yet met means that any subsequent sending of promotion impressions (per the queue as the combination with Yerli would indicate) would be according to the transaction availability limit not being met. More specifically, though, Porter in view of Mason indicates sending the offers to consumer devices (Porter at 4:35-36; Mason at 0030, Fig. 5), but this may be viewed as a single set of transmissions, where the queuing of Yerli as combined into this would meter out the offer transmissions to consumers, and the queue ordering according to time of request (per Yerli, and as combined above), would appear to require tracking the transactions or acceptances of the sent offers so that invalid or unavailable offers (since the availability is already met or exceeded) would not be sent out. As such, there are apparently two possible implementations – either not 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the promotion requests of Porter in view of Mason and in further view of Yerli in order to determine remaining transactions, and provide further impressions per the queue order (to consumers other than the consumer) when available transactions remain since offering valid promotions.
.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 34 and 41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6 of prior U.S. Patent No. 10,733,628. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 29-33, 35-40, and 42-48 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, and 11 of U.S. Patent No. 10,733, 628. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 29-33, 35-40, and 42-48 are apparently identical to patented claims 1-2, 6-7, and 11 except that some of the limitations of the patented are not contained by the instant claims – essentially, the patent is to the species and Applicant is now claiming a genus to that species. It appears obvious to claim (and/or perform) the genus to a claimed species.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Group-buying site Mercata to shut its doors, CNAT, dated 2 January 2002, downloaded from https://www.cnet.com/news/group-buying-site-mercata-to-shut-its-doors/ on 5 August 2021, indicates that Mercata was an Internet company “which let[ ] shoppers band together to get discounts on items by purchasing them in bulk” (at 1).
Delp et al. (U.S. Patent No. 5,629,933, hereinafter Delp) indicates that it is very old and known to order queues on a first-in first-out basis (as claimed) – see at least Delp at Abstract and 2:11-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 




/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622